PROVOSTX, J.
The lots of plaintiff and defendant in the city of Baton Rouge adjoin; and the question is whether defendant does-not encroach on plaintiff. The trial court so-found; the Court of Appeal, the contrary, basing its judgment largely, if not entirely, upon the absence of any mention of frontage in plaintiff’s title deed. On application for a rehearing, plaintiff claimed that the title deed does mention the frontage, but that by accident the clause making such mention was left out of the copy filed in evidence; and plaintiff produced a corrected copy, and made. proper showing of having had every reason to assume that the copy in evidence was a true copy. The court thought that, after judgment, though within the delay for rehearing, the situation could not be mended. We think otherwise. Gay v. Hebert, 44 La. Ann. 301, 10 South. 775 ; 4 C. J. 497.
The judgment of the Court of Appeal is set aside, and the case is remanded to the district court to afford to the parties an opportunity of testing the correctness of plaintiff’s said contention on rehearing. The defendant to pay the costs of the present application to the Supreme Court,
LECHE, J., recused.